UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3108



MELVIN ANDREW FIEL, SR.,

                                            Plaintiff - Appellant,

          versus

VIRGINIA EMPLOYMENT COMMISSION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-796-R)


Submitted:   May 16, 1996                   Decided:   May 28, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Melvin Andrew Fiel, Sr., Appellant Pro Se.     Ronald Nicholas
Regnery, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

Appellee's motion for summary judgment in his action filed under

Title VII of the Civil Rights Act of 1964. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Fiel v. Virginia Employment Comm'n , No. CA-94-796-R (W.D.
Va. Nov. 3, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2